COURT OF APPEALS OF VIRGINIA


              Present: Judges Fulton, Ortiz and Raphael
UNPUBLISHED


              Argued by videoconference


              SHEREE JOHNETTA FLOOD
                                                                             MEMORANDUM OPINION* BY
              v.     Record No. 0874-21-1                                    JUDGE STUART A. RAPHAEL
                                                                                  AUGUST 9, 2022
              COMMONWEALTH OF VIRGINIA


                               FROM THE CIRCUIT COURT OF THE CITY OF CHESAPEAKE
                                             Rufus A. Banks, Jr., Judge

                               Trevor Jared Robinson for appellant.

                               Justin B. Hill, Assistant Attorney General (Jason S. Miyares,
                               Attorney General, on brief), for appellee.


                     Sheree Johnetta Flood appeals her convictions for aggravated malicious wounding (in

              violation of Code § 18.2-51.2(A)) and using a firearm in the commission of a felony (in violation

              of Code § 18.2-53.1). She argues that the trial court erred by not finding as a matter of law that

              she acted in self-defense or in defense of others. We disagree and affirm the judgment.

                                                        BACKGROUND

                     We recite the facts “in the ‘light most favorable’ to the Commonwealth, the prevailing

              party in the trial court.” Hammer v. Commonwealth, 74 Va. App. 225, ___ (2022) (quoting

              Commonwealth v. Cady, 300 Va. 325, 329 (2021)). Doing so requires that we “discard the

              evidence of the accused in conflict with that of the Commonwealth, and regard as true all the

              credible evidence favorable to the Commonwealth and all fair inferences to be drawn therefrom.”

              Cady, 300 Va. at 329 (quoting Commonwealth v. Perkins, 295 Va. 323, 324 (2018)).



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       On February 14, 2020, Flood shot the victim, Cierra Davis, in the driveway of Davis’s

home in Chesapeake, after Davis returned from a Valentine’s Day concert that she attended with

Flood’s cousin, Erin Burgess. Davis, Burgess, and Flood offered different versions of the events.

We start with Davis’s and Burgess’s accounts of their trip together to and from the concert.

       Davis and Burgess had once been romantically involved. Burgess drove to Davis’s house

in Chesapeake so the two of them could attend the concert together in Hampton. Davis drove to

the concert, with Burgess riding in the passenger seat. Over the course of the evening, Burgess

and Davis smoked marijuana and drank alcohol. Davis had a bottle of Hennessy in the car.

       Near the end of the concert, Davis and Burgess quarreled. Davis testified that Burgess

became angry when another woman sent a text to Davis’s phone. When Davis tried to leave the

concert, Burgess hit, pushed, and yelled at her, dislodging one of Davis’s earrings. Burgess’s

glasses fell off during the scuffle, and Davis stepped on them. For her part, Burgess testified that

Davis became angry because Burgess received a text from a friend whom Davis disliked. Davis

then knocked the phone out of Burgess’s hand and struck Burgess in the face; Burgess hit Davis

back. Burgess testified that her glasses either came off or were knocked off during the incident

and that Davis stomped on them.

       When they got back to Davis’s car, Burgess video-called Flood using “FaceTime.” Davis

could hear Flood yelling but could not understand what she said. Davis testified that Burgess

told Davis, “You going to die tonight.” Davis grabbed Burgess’s phone and ended the call. She

told Burgess that she would give her phone back if Burgess got out of the car. Davis testified

that Burgess tried to hit her with the Hennessy bottle, but Davis caught the bottle and put it in the

trunk. Burgess said that Davis hit her in the head with the Hennessy bottle, inflicting a

concussion.



                                                -2-
       Davis started to drive home with Burgess in the passenger seat. According to Davis,

Burgess grabbed at the steering wheel, so Davis pulled into the parking lot at a Walgreens. After

the two argued and Davis refused to return Burgess’s phone, Davis resumed driving. But

Burgess grabbed the steering wheel again, so Davis stopped in the parking lot of a Sonic. The

two continued to argue about Burgess’s phone, with Davis refusing to relinquish it unless

Burgess got out of the car, and Burgess refusing to get out. Davis eventually drove to her house

without further incident.

       Burgess, by contrast, testified that she never grabbed the steering wheel. Burgess said

that they stopped only once, at either Walgreens or Sonic, because Davis wanted to apologize.

Burgess claimed that, when she refused to accept Davis’s apology, Davis hit her in the face and

then drove home.

       What happened after Davis pulled into her driveway is the crux of this case and, again,

Davis and Burgess provided substantially different narratives. Davis testified that, as soon as she

exited the car, she heard someone say, “Didn’t I tell you to stop messing with my cousin?”

Davis turned around and saw Flood, armed with a gun and approaching her from across the

street. Davis froze at the driver-side door and watched the gun. Flood walked up to the

passenger door, put the gun on top of the hood, and opened the passenger door to let Burgess out.

Davis put her hands in the air and began walking around the back of her car to get inside the

house. She could not walk around the front of the car because it was parked behind her father’s

car, with no room to pass in between.

       As Davis walked around the rear of her car with her hands up, Flood shot at Davis’s feet,

causing Davis to jump back. Flood then fired a second shot, hitting Davis in the upper torso, just

underneath her left armpit. Davis said that, until she was shot, she kept her arms in the air, and

she denied making any aggressive moves toward Flood. Davis fell to the ground. As she tried to
                                                -3-
get up, Flood pushed her down, saying, “Don’t move. You just got a flesh wound.” Flood took

the gun apart and began pacing back and forth. Paramedics eventually arrived and took Davis to

the hospital. Davis testified that the shooting left her paralyzed; she will have to use a

wheelchair for the rest of her life.

        Burgess provided a different version of events.1 She testified that, when they arrived at

Davis’s house, Davis told Burgess that she would not return Burgess’s phone unless Burgess

came inside. When Burgess refused, Davis put one hand around Burgess’s neck and tried to

strangle her. With her head arched into the back seat, Burgess used her left foot to honk the

horn. Burgess claimed that Davis choked her for a minute or two, stopping when the car horn

sounded. Burgess maintained that Davis never struck her, just strangled her.

        Burgess said that, about two minutes after Davis stopped choking her, Flood came to the

passenger door. Davis exited the car and walked around the rear until she and Flood faced each

other, with Burgess in between. She said that Davis and Flood exchanged words, but Burgess

did not remember what they said. Davis walked toward Flood, and Burgess believed that she

heard two gunshots. Davis fell after the second shot. After the shooting, Flood disassembled her

gun and helped Burgess keep Davis awake while calling 911.

        Flood provided a third narrative. She testified that she was at a restaurant when she

received a “FaceTime” call from Burgess. Flood could not hear what Burgess was saying but

could see that Burgess was crying. Flood left the restaurant because “something didn’t feel

right.” She drove to the home of Burgess’s mother to see if Burgess was there. When Flood

learned that Burgess was with Davis, Flood drove to Davis’s house. She parked across the street,


        1
         Burgess maintained that she did not recall any of the statements she had made to the
police. During cross-examination, the Commonwealth played various body-camera recordings
of Burgess’s statements to refresh her recollection. The video recordings themselves were not
entered into evidence and are not part of the record.
                                                -4-
hoping only to observe; she planned to leave “if [she] didn’t see anything wrong” beyond “just

the usual spat.”

       Flood observed Davis’s car pull into the driveway, after which Flood “heard [a] loud

commotion and [Burgess] yelling,” and then the yelling came “to a complete stop,” like Burgess

was being “choked.” Flood testified that she was on the phone with Burgess’s sister at the time.

Flood told Burgess’s sister to call the police because Davis was choking Burgess. Flood then ran

to the car with her gun in her pocket and saw Davis and Burgess “fistfighting” in the front seat.

She heard the car horn sound while running across the street, and it sounded again once she

reached Davis’s car. Flood opened the passenger door and pulled Burgess out of the car.

       Flood said that, as she walked back to her own car, Burgess yelled “stop.” Flood turned

around to see Davis getting out of the car and coming toward Flood. Flood did not recall if

Davis said anything. Flood admitted on cross-examination that, at that point, “ain’t nobody a

threat.” Flood said she was standing on the sidewalk, about “8 to 10 feet” from Davis’s vehicle,

and Davis was about twenty-one feet away from Flood, walking toward her.2 Flood told Davis

to stop, pulled out her gun, and fired a warning shot into the air. Davis kept approaching with

her right arm behind her back and her left arm at her side. When Davis was about twelve feet

away, Flood fired another shot at Davis’s feet to stop her. When Davis continued approaching,

Flood fired a third shot from seven-and-a-half feet away, aiming for Davis’s left shoulder. Flood

said she knew that Davis sometimes carried a weapon, that she thought Davis had a weapon at

the time, and that she felt she was in danger. Flood admitted that she could not see any gun.

Flood called the police, disassembled the pistol, and put it on the ground.




       2
         While estimating distances, Flood’s counsel held one end of a tape measure while Flood
held the other end.
                                              -5-
       City of Chesapeake Police Officer Chad Susanke testified that Davis received one

gunshot wound “under her left arm, near her armpit.” He observed two spent shell casings, one

cartridge, and the firearm lying in the street. The Commonwealth also introduced a certificate of

analysis for the pistol (a 9-mm Luger), three 9-mm Luger cartridge cases, and one cartridge. In

the Commonwealth’s rebuttal case, Davis’s father testified that he was sleeping inside the house

when he heard two gunshots. He denied hearing the car horn or any fighting or screaming.

       The trial court denied Flood’s motion to strike and renewed motion to strike. Flood

argued in closing that Davis’s testimony was not credible and that Flood acted reasonably in

self-defense and in defense of Burgess.

       The trial court found Flood guilty of aggravated malicious wounding and of using a

firearm in the commission of a felony. The court said that it “considered all of the evidence” and

“the credibility” of the witness testimony. The court reasoned that Davis was shot under her left

armpit, consistent with her testimony that she held her arms in the air and inconsistent with

Flood’s testimony that Davis held her left arm down at her side. Flood moved to set aside the

verdict, arguing that the certificate of analysis showed that police recovered and tested three

cartridge cases, supporting Flood’s testimony that she fired three shots. The trial court denied

Flood’s motion. Flood was sentenced to twenty years’ incarceration with thirteen years

suspended for aggravated malicious wounding. She also received the mandatory minimum

sentence of three years’ incarceration for using a firearm in commission of a felony.

                                           ANALYSIS

       Flood argues that the trial court erred in denying her renewed motion to strike and her

motion to set aside the verdict. Because both assignments of error challenge the trial court’s

rejection of Flood’s self-defense and defense-of-others claims, we address both assignments of

error together.
                                                -6-
       A defendant is guilty of malicious wounding when she “maliciously shoot[s], stab[s],

cut[s], or wound[s] any person or by any means cause[s] [her] bodily injury, with the intent to

maim, disfigure, disable, or kill.” Code § 18.2-51. If “the victim is thereby severely injured and

is caused to suffer permanent and significant physical impairment,” the defendant is guilty of

aggravated malicious wounding. Code § 18.2-51.2(A). Malice can be inferred when the

defendant uses a deadly weapon such as a firearm. Tizon v. Commonwealth, 60 Va. App. 1, 11

(2012). A defendant who uses a firearm to commit malicious wounding also violates Code

§ 18.2-53.1, prohibiting the use of a firearm in the commission of a felony.

       Flood does not assert that the Commonwealth failed to prove these elements, only that

Flood’s actions were justified based on self-defense or the defense of others. To prevail on such

a defense, the accused must adduce “sufficient evidence to raise a reasonable doubt about [her]

guilt.” Hughes v. Commonwealth, 39 Va. App. 448, 464 (2002) (quoting Smith v.

Commonwealth, 17 Va. App. 68, 71 (1993)); see also Foster v. Commonwealth, 13 Va. App.

380, 383-85 (1991) (defense of others). “Whether an individual establishes that [s]he acted in

self-defense is ‘an issue of fact.’” Commonwealth v. Needham, 55 Va. App. 316, 326 (2009)

(quoting Yarborough v. Commonwealth, 217 Va. 971, 979 (1977)). “The trier of fact determines

the weight of evidence in support of a claim of self-defense.” Id. (quoting Gardner v.

Commonwealth, 3 Va. App. 418, 426 (1986)).

       To prove self-defense, the defendant must prove that she acted in reasonable

apprehension of bodily harm and that the force she used was “reasonably proportioned to the

perceived threat.” See Caison v. Commonwealth, 52 Va. App. 423, 440 (2008); see also, e.g.,

Diffendal v. Commonwealth, 8 Va. App. 417, 421 (1989) (same). A reasonable apprehension of

bodily harm requires “some act menacing present peril . . . [and] [t]he act . . . must be of such a

character as to afford a reasonable ground for believing there is a design . . . to do some serious
                                                -7-
bodily harm, and imminent danger of carrying such design into immediate execution.”

Commonwealth v. Sands, 262 Va. 724, 729 (2001) (alterations in original) (quoting Byrd v.

Commonwealth, 89 Va. 536, 539 (1893)). Similarly, when the defendant has used deadly force

to defend another, the defense is available only where the defendant “reasonably believes that the

person defended faces an imminent threat of serious bodily harm or death and that such person

was not at fault in bringing about the necessity to use the deadly force.” Lynn v. Commonwealth,

27 Va. App. 336, 353 (1998), aff’d, 257 Va. 239 (1999); see also Foster, 13 Va. App. at 386.

“[A]n individual’s right to self-defend ‘begins where the necessity begins and ends where it

ends,’” Caison, 52 Va. App. at 440 (quoting Thomason v. Commonwealth, 178 Va. 489, 498

(1941)), and “the right to defend another ‘is commensurate with self-defense,’” Foster, 13

Va. App. at 385 (quoting 40 Am. Jur. 2d Homicide § 171 (1968)).

       “Determining the credibility of witnesses . . . is within the exclusive province of the [fact

finder], which has the unique opportunity to observe the demeanor of the witnesses as they

testify.” Dalton v. Commonwealth, 64 Va. App. 512, 525 (2015) (first alteration in original)

(quoting Lea v. Commonwealth, 16 Va. App. 300, 304 (1993)). “In its role of judging witness

credibility, the fact finder is entitled to disbelieve the self-serving testimony of the accused and

to conclude that the accused is lying to conceal [her] guilt.” Flanagan v. Commonwealth, 58

Va. App. 681, 702 (2011) (quoting Marable v. Commonwealth, 27 Va. App. 505, 509-10

(1998)). “When ‘credibility issues have been resolved by the [fact finder] in favor of the

Commonwealth, those findings will not be disturbed on appeal unless plainly wrong.’” Towler

v. Commonwealth, 59 Va. App. 284, 291 (2011) (quoting Corvin v. Commonwealth, 13 Va. App.

296, 299 (1991)). “We also presume—even in the absence of specific factual findings—that the

trial court resolved all factual ambiguities or inconsistencies in the evidence in favor of the



                                                 -8-
prevailing party and gave that party the benefit of all reasonably debatable inferences from the

evidence.” Hill v. Commonwealth, 297 Va. 804, 808 (2019).

       “[T]he conclusions of the fact finder on issues of witness credibility may be disturbed on

appeal only when we find that the witness’ testimony was ‘inherently incredible, or so contrary

to human experience as to render it unworthy of belief.’” Ragsdale v. Commonwealth, 38

Va. App. 421, 429 (2002) (quoting Ashby v. Commonwealth, 33 Va. App. 540, 548 (2000)).

“Evidence is not ‘incredible’ unless it is ‘so manifestly false that reasonable men ought not to

believe it’ or ‘shown to be false by objects or things as to the existence and meaning of which

reasonable men should not differ.’” Gerald v. Commonwealth, 295 Va. 469, 487 (2018) (quoting

Juniper v. Commonwealth, 271 Va. 362, 415 (2006)).

       The trial court heard three different versions of events from Davis, Burgess, and Flood,

and it was the trial court’s prerogative to determine which version was credible. Davis testified

that she was walking toward her front door with her hands in the air when Flood shot her. If

believed, such testimony negates Flood’s claim that she shot Davis in self-defense or to protect

Burgess. The trial court believed Davis’s testimony because Davis’s injury—to the upper torso

just below her left armpit—was more consistent with Davis’s testimony that she walked with her

hands up than with Flood’s testimony that Davis kept her left arm by her side. Because Davis’s

testimony was not inherently incredible, the trial court could properly believe Davis and

disbelieve Flood’s self-serving testimony to the contrary.

       Flood argues that the certificate of analysis supports her testimony because it shows that

three cartridge cases were recovered from the scene, thus corroborating Flood’s testimony that

she fired three shots, not two. While corroborative of one aspect of Flood’s testimony, however,

it does not render Davis’s testimony inherently incredible. For one thing, the number of shots

fired at Davis was less important to the trial judge than Davis’s testimony that she held her arms
                                               -9-
in the air. That fact was consistent with the bullet wound to Davis’s left armpit and inconsistent

with Flood’s testimony that Davis’s left arm was down when she shot her. Davis may have been

mistaken about how many shots Flood fired and still be correct about the critical aspects of the

incident, such as whether she had her arms up when Flood shot her.3

       Flood is wrong that Davis’s testimony could not be found credible because it was

contradicted by Burgess’s testimony. A conflict between the testimony of different witnesses is

up to the fact finder to resolve. The trial court considered witness credibility and found Davis

more credible than Burgess, whose testimony at times also contradicted Flood’s version of

events. For example, Flood testified that she arrived at Davis’s car as Davis was choking and

hitting Burgess. But Burgess testified that Davis had stopped choking her a couple minutes

before Flood arrived and that Davis did not strike her. Flood also testified that, at the time of the

shooting, she was standing on the sidewalk behind the car facing toward the house, while Davis

was facing the street. Burgess testified, however, that Flood was standing to the side of the car

facing away from the house while Davis was near the back of the car facing toward the house, a

detail consistent with Davis’s testimony. Confronted with those three conflicting versions of

events, the fact finder could select the narrative that it found most credible.

       Even if the trial court accepted Flood’s version of events and rejected Davis’s version,

the fact finder could properly reject Flood’s self-defense and defense-of-others claims. Flood

testified that, after the choking ended, she began walking back to her car because, at that point,

“ain’t nobody a threat.” See Caison, 52 Va. App. at 440 (“[A]n individual’s right to self-defend

‘begins where the necessity begins and ends where it ends.’” (quoting Thomason, 178 Va. at


       3
          Davis’s father and Burgess both testified that they heard only two shots, and Susanke
testified that he recovered two cartridge cases, corroborating Davis’ testimony in this regard,
while the certificate of analysis tended to support Flood’s version. In other words, there was a
clear factual dispute that the fact finder had to resolve.
                                                 - 10 -
498)). Nor could Flood base her defense-of-others claim on the earlier altercations between

Davis and Burgess, which were unknown to Flood when she shot Davis. See Hines v.

Commonwealth, 292 Va. 674, 679 (2016) (“Whether the danger is reasonably apparent is judged

from the viewpoint of the defendant at the time of the incident.”). Flood’s only basis for her

defense was her flawed speculation that Davis might have been armed, combined with Davis’s

walking toward her with her right hand behind her back. A reasonable fact finder could

permissibly conclude that Davis’s act of walking in Flood’s direction did not rise to the level of a

“menacing present peril,” Byrd, 89 Va. at 539, that could justify shooting Davis.

                                          CONCLUSION

       In short, we find no error in the trial court’s decision to reject Flood’s defense that she

shot Davis in self-defense or to protect Burgess.

                                                                                            Affirmed.




                                               - 11 -